Explanations of vote
Oral explanations of vote
(ES) Madam President, I would also like to thank the rapporteur and the Council for the work they have done in order to reach an agreement. I believe that this has been a significant step forward in the progress and recognition that the Treaty of Lisbon gives to Parliament and to the Committee on Fisheries specifically, and I think that it is going to be a decisive step forwards for ensuring that future agreements on fisheries matters are conducted using the ordinary legislative procedure.
That is what I would like to highlight in this agreement.
(PL) Control of vessels engaged in illegal, unreported and unregulated fishing activities is essential and should be conducted efficiently, effectively and as frequently as possible, with particular attention paid to areas where the risk of illegal fishing is the greatest. This is why we very much need the new control measures introduced by the regulation which has been adopted. The schemes of control in use by regional fisheries organisations should be transposed into Union law in such a way as to avoid the delays and legal loopholes which arise as a result of complicated procedures. I also share the opinion of the author that justifying these delays by citing a lack of human resources is not acceptable.
(IT) Madam President, I voted for this report because I agree with the rapporteur that the scheme of control and enforcement adopted by the Convention on future multilateral cooperation in the North-East Atlantic fisheries must be swiftly transposed into EU law. I refer, in particular, to those new provisions that specifically introduce a new port state control system, which will close European ports to landings and transhipments of frozen fish which have not been verified to be legal by the state in question.
I am quite sure, however, that when these changes are transposed, some compromise solutions will need to be evaluated, and it will be essential to carry out any resulting adjustments so long as they are considered feasible in terms of the convention itself.
(ES) Madam President, this agreement is also going to mean fighting to defend fishermen, combating illegal fishing, control measures - which must govern fisheries policy - and one more step towards sustainable fishing.
It is also going to mean greater control levels and defending fishermen and the sector in Europe. I am therefore very pleased that we have reached this agreement.
(PL) The fundamental objective of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries is optimum utilisation of the fishery resources in the territories covered by the agreement. It should be remembered that the convention is intended to secure wide-ranging international cooperation and the use of scientific research to ensure that utilisation of marine fishery resources is as effective as possible.
The fundamental changes to the convention concern streamlining the structure of the North Atlantic Fisheries Organisation, reform of the budget contribution formula, new definitions of the obligations of the different parties and reform of the dispute settlement procedure. I concur with the rapporteur and think that these changes will have a beneficial effect on the interests of the European Union, which, thanks to the convention under discussion, has permission to fish in these territories.
(ES) Madam President, I voted in favour of this initiative because when we talk about precarious work, we are talking once again about the inequality and discrimination that women suffer in Europe.
The economic crisis has increased this inequality because it has impacted the lower paid jobs done mainly by women, involving domestic and care work, which, according to research, represent 31.5% of jobs in businesses, including part-time jobs. The difference in salaries also has an equal impact in Europe, and lack of security is also affecting jobs done by women who have higher-level training.
The lack of joint responsibility between men and women in the home is one of the reasons for that lack of security and that discrimination. We need to work to ensure that we have high quality services to care for children and the elderly and that women can access the labour market under better conditions. I should add that immigrant women are doing the work done by European women so that we can access the labour market.
In short, we need to continue to work for real equality.
(SK) The labour market has seen a shift away from standard to non-standard forms of employment, and there is therefore a need to prevent employers from prioritising the cheapest and most advantageous forms of employment, which leads to insecure jobs.
Employees who are in a vulnerable position in jobs where even basic health and safety standards are not fulfilled, and where there is no protection against discrimination, no social protection and no collective representation, must be protected against demeaning work conditions and exploitation. I therefore support the protection of workers through the introduction of minimum social standards for employees, the securing of equal access to healthcare and old age pensions, and the guarantee of an adequate wage and reasonable working time. In my opinion, Member States should prevent ordinary jobs becoming insecure by introducing strict employment regulations.
(IT) Madam President, the current economic and financial crisis has aggravated the problem of precarious women workers. Since they often have to balance work and family commitments, they find themselves in a weaker bargaining position, which often leads to their having worse working conditions.
I voted for this report because I agree with the need to combat this problem by calling on the Member States and social partners to align to a large extent their legislative and contractual rules on standard work and atypical work, without underestimating the real risk of a possible increase in undeclared work. We therefore call on the Commission and all the Member States to develop concrete new strategies on precarious work that take the principle of gender balance into account.
This report also urges the Commission to submit a proposal relating to the application of the principle of equal pay for men and women. We must remind the Member States to transpose Directive 2006/54/EC without further delay. We therefore call on the Member States to facilitate the development of childcare and care networks and to implement all the measures designed to allow women who so choose to work full time, thus improving their labour market participation and economic independence.
(CS) I voted against the adoption of this report on women employed under precarious working conditions because I think that part-time work, temporary work and other similar forms of contract are a benefit to women in the labour market, especially for women who are caring for children and who want to work as well. These flexible forms of work are very beneficial, in my opinion, and we should support them more so that, on the contrary, employers have an interest in using them and thus giving women more space to decide.
At the same time, I cannot agree to the setting of quotas relating to childcare: for example, saying that by 2013, 33% of children up to three years of age will be placed in collective care facilities. We need to promote the principle of freedom for families and leave the decision up to them on how to care for children.
(SK) I would particularly like to take this opportunity because the President was unwilling to call everyone who wanted to contribute to the debate yesterday, and precisely on that topic, which is enormously important, because Mrs Thomsen's report draws attention to the increasingly insecure conditions faced by women on the labour market and the deteriorating social situation.
The uncertainty on the labour market affects women in general. So-called non-standard jobs, whether in the services sector or in agriculture, are the first to be hit, particularly in a time of global crisis. As it is mostly women working in these sectors, layoffs mainly affect them. This is again an area where we must reject the apparent logic of the market, and in the name of fairness and in the name of supporting the purchasing power of the population and supporting demand, it is necessary to intervene positively and, for example, to end the practice of concluding contracts that do not stipulate working hours.
(IT) Madam President, the huge majority that voted for the report is an important warning signal from Parliament about the problem of precarious women workers. In Europe, it is still women who bear most of the burden of precarious work, and the situation is getting worse because of the international crisis affecting our countries. The European Union has always demonstrated its commitment to gender policy in specific legislation transposed by the Member States, and it must continue to do all it can to achieve real parity in access to work.
This own-initiative report sends out a clear signal to the Commission and the Member States that they should abolish precarious work and increase social protection for precarious women workers. I congratulate the rapporteur, Mrs Thomsen.
(SK) I supported the report, although with certain reservations. The report also shed important light on my report from the previous session, which talks about female poverty in the European Union. It is an example of the fact that we are taking the situation of job threats seriously.
Many women and families are asking whether European politicians have a practical solution and concrete policies for social problems. Politicians should not interfere in the economy. Economic freedom is one of the characteristics of the common market. However, if the profit motive leads some companies to demand of employees that they work in hazardous and insecure conditions, law makers must erect barriers against this. We must finally acknowledge that the work of women in the home is also not properly secured. Insurance companies have already quantified this, and now it is the turn of the politicians. I would like to call on the Commission to put forward proposals for the recognition of the work of women in the home as a non-monetary investment in national prosperity.
(IT) Madam President, this is an important and significant report for the protection of women. The European institutions, however, suffer from the major fault of not practising what they preach. Last Friday and Saturday, a meeting attended by the President of the Commission, Mr Barroso, the President of Parliament and President Van Rompuy was held with dignitaries from the most important European Masonic lodges, yet not a single word was said about the fact that most of these lodges do not allow women to join. More seriously, the meeting was held inside the European Parliament, behind closed doors, and not even Parliament's own staff were allowed in. All that stands in contrast to the principles of transparency that should govern all activities of the European institutions.
Written explanations of vote
I welcome this proposal, since its aim is to make the collection of data by type of goods obligatory for maritime transport statistics, which allows a useful general framework for supporting and monitoring the policy of promoting co-modality. In the case of islands, this should mean more support for a combination of maritime and air transport, since these are the only means of transport available. This statistical survey would also enable a greater understanding of the costs associated with the outermost regions, both in terms of goods and passengers, which may influence decisions on other policies such as trans-European networks and, more particularly, the 'Motorways of the Sea', which should include maritime transport between islands, as well as between islands and the European mainland. I would like to affirm my support for the rapporteur's opinion on the possibility of adapting the present provisions to the new rules on delegated acts introduced by the Treaty of Lisbon, with the aim of strengthening Parliament's powers in this area.
I am voting for the report by Mr Simpson because I consider statistical returns in respect of carriage of goods and passengers by sea to be very useful. In fact, the collection of data by type of goods is already mandatory for European statistics on road, rail and inland waterway transport.
As the report clearly states, 'the availability of comprehensive and homogeneous statistics by type of goods for all the modes of transport would provide a general framework useful to support and monitor the policy promoting co-modality, i.e. the possibility of optimally combining various modes of transport within the same transport chain, and the modernisation of freight transport logistics.'
in writing. - (LT) I agree with this proposal for a regulation, the purpose of which is to amend the directive in force in order to make the collection of data by type of goods mandatory for maritime transport statistics. This data is currently collected on a voluntary basis by 18 Member States. Furthermore, the collection of data by type of goods is already mandatory for road, rail and inland waterways transport statistics. The collection of data will provide the opportunity to compare carriage by transport mode and will create the possibility to combine various modes of transport within the same transport chain and to modernise freight transport logistics. It is believed that the collection of the relevant data will not impose any additional burden on respondents as the Member States concerned would compile the data by using already existing data sources (for example, custom documents).
Directive 2009/42/EC, which is currently in force, makes provision for data capture for statistics on maritime transport on a voluntary basis. The amendment to this directive will make data capture by type of goods mandatory. I am satisfied with this amendment, which does not impose any additional burden, given that the Member States should be in a position to compile data from existing sources.
It makes sense for these rules to be mandatory for maritime transport, as they are already mandatory for road transport, rail transport and inland waterway transport. Furthermore, I welcome the introduction by the rapporteur of amendments concerning the enforcement of the regulation in accordance with the delegated acts procedure. Parliament should seize this new prerogative provided for in the Treaty of Lisbon.
I voted in favour of this report as I agree that the existence of complete, standardised statistics by type of goods is crucial for all modes of transport. This information provides a general framework that is useful for supporting and monitoring the policy of promoting co-modality, namely, the possibility of achieving the optimum combination of different modes of transport in the same transport chain, along with the modernisation of freight logistics. I would like to call for all European statistics on all modes of transport to be collected in line with common concepts and standards in order to achieve the greatest possible comparability between modes of transport.
in writing. - This concerns the collection and registration of data when it comes to shipping applicable in the Member States that have a coast. The proposal will alter the way that data is collected in that it will be organised by the type of goods, as is already the case with regards to other forms of transport. I believe that this is a positive development and have had no qualms in supporting the rapporteur.
in writing. - (IT) Although the single market was declared complete some time ago, the persistent differences between the various points of access for goods and people still reveal the national nature of its borders. The Member States may have decided to give way to the European institutions on this point, but such differences, which penalise some areas and favour others, cannot continue to exist. This further provision aimed at harmonising the treatment of people and goods is another step on the way towards completely integrating the European single market.
European Union Member States must help set up a European database for data on the monthly carriage of goods and passengers by sea and for the ships which carry them. This will enable the EU's specialist service, Eurostat, to compile European statistics for every mode of transport in compliance with EU standards. Using this data will then help establish an integrated European system containing statistics on this area, with a view to achieving the maximum degree of comparability between the modes of transport deployed in European countries.
This proposal aims to make the collection of data by type of goods obligatory for maritime transport statistics and to standardise the type of information collated and processed in the 27 Member States. As the rapporteur says, the existence of comprehensive and uniform statistics by type of goods for all forms of transport would provide a general framework that would be useful for supporting and monitoring the policy of promoting co-modality; that is, the possibility of an optimal combination of different modes of transport in the same transport chain, along with the modernisation of freight logistics.
Given the importance of safe and effective transportation of goods in international trade, I support the Commission's proposal.
The objective of this proposal for a regulation by Parliament and the Council is to change Directive 2009/42/EC, with the aim of making the collection of data by type of goods obligatory for maritime transport statistics. At present, these data are collected on a voluntary basis by 18 Member States. Five Member States do not have a sea coast and do not provide data in accordance with the directive. In most cases, the collection of relevant data will not impose any additional burden on respondents, since the Member States concerned should be able to compile these data using existing data sources, such as customs documents. I voted in favour of this report as I agree with the need for complete and standardised statistics by type of goods for all modes of transport in order to allow a general framework of comparability within the EU.
The proposal for a regulation aims to make mandatory the collection of data by type of goods for maritime transport statistics, as the rapporteur believes that in the majority of cases, the collection of relevant data will not impose any additional burden on respondents, since the Member States concerned should be able to compile these data using existing data sources, for instance, customs documents. Moreover, the collection of data by type of goods is already mandatory for European road, rail and inland waterways transport statistics.
We share the view that the existence of statistics on all forms of transport, goods and passengers will provide a framework of information that will be useful for defining a policy of interoperability and co-modality; that is, the possibility of an optimal combination of different modes of transport in the same transport chain, contributing to the modernisation and rationalisation of freight logistics and promoting their sustainability. Of course, this depends on the comparability of the available statistics, which requires some harmonisation of standards and ideas.
in writing. - The simple aim of this proposal is to make the collection of data by type of goods mandatory for maritime transport. It is already done in the case of European road, rail and inland waterways transport and it would help improve the harmonisation in this field. The collection of data will not impose any additional burden on respondents.
The purpose of this text is to amend Directive 2009/42/EC to make the collection of data by type of goods mandatory for maritime transport statistics. Currently, 18 Member States voluntarily collect that data. Five Member States do not have a coastline and do not supply the data provided for in the directive. In the majority of cases, the collection of the relevant data will not place any additional burden on those who supply it, as the Member States affected should be able to compile the data using existing sources of information (such as customs documents). The collection of data by type of goods is already mandatory for European statistics concerning transport by road, rail and inland waterways. European statistics on all modes of transport must be collected according to common principles and rules in order to ensure the highest degree of comparability between modes of transport, which is why I voted in favour of the text. The availability of comprehensive and homogenous statistics by type of goods for all modes of transport would provide a useful general framework for supporting and supervising the policy promoting co-modality.
in writing. - (LV) I fully supported Mr Simpson's report. I agree that data on the breakdown by type of goods is necessary for maritime transport statistics. These statistics will offer exporters and importers the possibility of finding the best scheme for cargo transportation. This means that the cost of goods for the European population will fall, and that exporters will be able to charge prices for goods supplied from third countries more efficiently. This type of statistical data will help to avoid unforeseen costs and will stimulate the circulation of both internal and external goods. I would additionally introduce this sort of statistical data in relation to air freight as well.
In order to be able to react, statistics are important, because they provide facts on which decisions can be based. However, in the case of the collection of statistical data, it is always important to maintain a balance between the necessary collection of facts and the administrative costs. Up to now, the data on the carriage of goods and passengers have been collected by 18 Member States on a voluntary basis. This makes sense if the relevant data really do not impose any additional burden, in other words, if the Member States are indeed in a position to collate these data using already existing data sources. The collection of complete statistics for the carriage of goods and passengers for all goods and for all modes of transport for the purpose of comparison seems excessive to me in terms of the administrative costs involved. I have therefore voted accordingly.
The report proposes a series of amendments which aim to adapt provisions on the regulatory procedure with scrutiny to the new provisions on delegated acts introduced by the Treaty of Lisbon. The rapporteur's aim was to introduce amendments to the EU directive on data collection by types of goods for maritime transport statistics. At the moment, 18 Member States collect this data on a voluntary basis. Five Member States have no maritime coast, and therefore do not provide the data required under that directive.
It is worth mentioning that the collection of the relevant data does not impose any additional burden on respondents, as the Member States concerned should be able to compile the data by using already existing data sources (for example, custom documents). The collection of data by type of goods is mandatory for European road, rail and inland waterways transport statistics. Given the need to create effective, coordinated and eco-friendly communication and transport networks (maritime, land and inland waterways), action with regard to the collection and analysis of data for all types of transport is indeed very relevant.
I voted in favour of the Simpson report because, by amending Directive 2009/42/EC, it puts the finishing touches to the relevant legislation on the collection of data on the transport of goods and passengers from and within Europe. Previously, data collection was mandatory only for road, rail and inland waterway transport, but with the amendment to the directive, it will also be mandatory for maritime transport, providing a series of data on goods entering and leaving across our borders. Such data are essential not only for statistical purposes. The implementation of the amendment to the directive will also provide data on maritime transport, starting next year, allowing greater transparency as regards the types of goods transported and making the transport of specific goods more efficient, since comparability will make it possible to find the most efficient means of transport for each kind of goods.
This proposal seeks to establish the mandatory collection of data by type of goods for maritime transport statistics. At present, this collection of data is carried out on a purely voluntary basis by 18 Member States for shipping, with collection of data by type of goods already mandatory for European road, rail and inland waterways transport statistics.
The existence of comprehensive and uniform statistics by type of goods for all forms of transport, including shipping, will provide a general framework that will be useful for supporting and monitoring the policy of promoting co-modality; that is, the possibility of an optimal combination of different modes of transport in the same transport chain, along with the modernisation of freight logistics.
in writing. - The purpose of this proposal for a regulation of the European Parliament and the Council is to amend Directive 2009/42/EC in order to make the collection of data by type of goods mandatory for maritime transport statistics. These data are currently collected on a voluntary basis by 18 Member States. Five Member States have no maritime coast and do not provide any data under that directive. For the most part, the collection of the relevant data will not impose any additional burden on respondents as the Member States concerned should be able to compile the data by using already existing data sources (for example, customs documents). The Greens/EFA have voted in favour of the proposal.
I believe that the mandatory collection of data by type of goods with a view to collating maritime transport statistics is vital in order to promote co-modality and the possibility of combining different modes of transport. Since data collection is already mandatory for statistics on other modes of transport - road, rail and via inland waterways - I think a common framework which includes the collation of maritime transport statistics is appropriate, and it can also help to ensure maximum comparability between the different modes of transport.
In accordance with the Commission proposal, the revision of Directive 2009/42/EC should work along these lines and be applied to data from 2011, in line with the voluntary practice that 18 EU Member States are already developing.
Ladies and gentlemen, this issue of the systematic collection of statistical data is particularly important to us. In Lithuania, the carriage of goods by sea constitutes just a small percentage of all goods carried and therefore, it is possible to achieve much more in this field. Furthermore, our coastal tourism sector also has great growth potential. By modernising goods transport logistics and promoting co-modality, i.e. combining various modes of transport within the same transport chain, we have the opportunity to increase the prosperity of the Baltic region. This is particularly important in order to maintain the future competitiveness of Europe's ports, such as the Lithuanian port of Klaipėda. Closer cooperation between the Baltic countries will help bring them closer together and will make our region's market more harmonious and accessible to the whole of the European Union. Currently, the Baltic countries are, to a large extent, isolated from the European transport network. It is hoped that traffic between the Baltic countries will double by 2020 and therefore, we must address the lack of suitable infrastructure and accessibility. Most importantly, we must ensure that data collection does not create an additional burden for Member States. We have nothing to lose.
Given that Denmark has submitted a request for assistance for 951 redundancies in 45 companies operating in NACE Revision 2 Division 28 (manufacture of machines and equipment) in the NUTS II region of Nordjylland, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons which led to its approval, in accordance with the requests made by Parliament.
in writing. - The EGAF is an important structural fund in the EU that enables us to aid workers that have been rendered unemployed as a result of the shifts in global trends. This has been the case in a number of EU Member States such as Spain, where the existence of the fund has proved to be particularly beneficial. In view of the above, I am in agreement with the decisions that have been established by the rapporteur and have decided to vote in favour of the report.
In the light of the structural changes in international trade, it is vital that the European economy is able to effectively implement the instruments to support workers affected by this, along with empowering them with a view to assisting their swift reintegration into the labour market. Given that Denmark has submitted a request for assistance for 951 cases of redundancy at 45 companies in the Nordjylland region, I would like to recall the range of reasons I set out in the explanation of my vote on the mobilisation of the European Globalisation Adjustment Fund in the Spanish region of Catalonia in order to explain my vote in favour of this report.
This is a resolution on the proposed decision of Parliament and the Council on the mobilisation of the European Globalisation Adjustment Fund in terms of Point 28 of the interinstitutional agreement of 17 May 2006 between Parliament, the Council and the Commission on budgetary discipline and sound financial management.
The machinery and equipment manufacturing industries for the shipping sector in the Danish region of Nordjylland were taken unawares by the changes to the markets and the global credit crunch, having suffered dramatic cuts in orders, which led to redundancies in more than 40 companies.
In regions like Nordjylland that are particularly dependent on one sector, market recovery and the redeployment of workers in other areas of activity tend to be slower and more difficult. I believe that the mobilisation of the European Globalisation Adjustment Fund is justified in this case.
Given the social impact of the global economic crisis, which has had a particular effect on employment, the proper use of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, supplying new resources to meet the needs of companies and boost the economy. Denmark's plan of action to help 951 people made redundant from 45 machine and equipment manufacturing companies in the small Nordjylland region falls within the same framework. In this case, 40% of the workers made redundant were skilled in manual work, metallurgy and mechanical construction, and 33% of the workers were classed as unskilled manual labour. This situation clearly shows the need for effective technical and professional evaluation of the people affected by this global crisis. I hope therefore that the European institutions will redouble their efforts in implementing measures that speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
Once again, Parliament has been asked to validate payment of aid from the European Globalisation Adjustment Fund to employees made redundant as a result of the crisis or relocations. Once again, this aid will be spread across budgetary lines initially allocated to other European programmes, as the Globalisation Adjustment Fund does not have any funds of its own within the current financial framework.
In order to put an end to this situation, I worked, during the drafting of the 2011 budget, on the creation of a line of payment appropriations specific to the Globalisation Adjustment Fund. The sum of EUR 50 million was therefore adopted by Parliament during the vote on its reading of the budget on 20 October 2010.
This sum, which is symbolic compared with annual requirements, has yet to be confirmed, as the European Council initially rejected the proposal to give the European Globalisation Adjustment Fund its own financing. I shall therefore continue to keep an eye on this question, in the hope of achieving budgetary and legislative consolidation of this mechanism.
I must congratulate Mrs Matera most sincerely on a total of four reports on the mobilisation of the Globalisation Adjustment Fund. The broadening of the scope of the Globalisation Adjustment Fund to include workers was an important step to enable us to support European citizens directly. The instrument of the Globalisation Adjustment Fund is intended to help those who have been caught unawares by the effects of globalisation. In order for it also to be possible for the money made available to be used effectively, it must reach its destination quickly and in a targeted manner. That is the only way to ensure that we help European citizens and increase confidence in the EU.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for support for 1 122 workers at 45 machinery manufacturing companies in the region of Nordjylland, amounting to a sum of EUR 7 521 359 financed by the EGF.
To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
I voted in favour of this report on using funds from the European Globalisation Adjustment Fund (EGF), specifically for the 951 redundancies that have been made from 45 businesses operating in NACE Revision 2 Division 28 (manufacture of machines and equipment) in the NUTS II region of Nordjylland. The EGF provides additional help to workers who suffer the consequence of major structural changes in the patterns of global trade, and help with reintegrating into the labour market. Denmark has made an application for EGF funds for redundancies in the automotive sector which are in line with the fund's regulation. Now it must be ensured that the EGF supports workers who have been made redundant to reintegrate into the labour market, despite the fact that EGF assistance should not replace the measures that are the responsibility of the businesses under national legislation or collective agreements, or measures to restructure businesses or sectors.
in writing. - (LV) It is very important not to adopt a laissez faire approach to the unemployment process. In this area, it is essential for people to feel that they are supported both by national governments and by the EU as a whole. Although I voted in favour, I am still unclear as to how the amount of support will be distributed. Why will the Netherlands receive around EUR 3 000 for every redundancy, while Spain will receive EUR 1 000 and Denmark EUR 7 000? Does retraining and reskilling cost seven times as much in Denmark as in Spain? Regardless of this extremely discomfiting issue, I am forced to agree with the rapporteur, Mrs Matera, that the award of this financial support is a necessary and timely measure. It is a shame that the government of Latvia did not participate on this occasion and did not submit an application. Currently, there are 180 000 unemployed people in Latvia.
Given that Denmark has submitted a request for assistance for 951 redundancies in 45 companies operating in NACE Revision 2 Division 28 (manufacture of machines and equipment) in the NUTS II region of Nordjylland, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament.
I would like to highlight the following as being particularly relevant: (1) the European Globalisation Adjustment Fund (EGF) supports the reintegration of workers made redundant from the labour market, without absolving the companies of their responsibilities; (2) in the context of the mobilisation of the EGF, the Commission has proposed an alternative sourcing of payment appropriations other than unused European Social Fund (ESF) resources, as Parliament has urged; (3) the functioning and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the IIA of 17 May 2006 within the process of the 2007-2013 multiannual financial framework (MFF) mid-term review; (4) the Commission's proposal includes information about the application, analysing the eligibility criteria and explaining the reasons which led to its approval, which is also in line with Parliament's requests.
Given that Denmark has submitted a request for assistance for 951 redundancies in 45 companies operating in NACE Revision 2 Division 28 (manufacture of machines and equipment) in the NUTS II region of Nordjylland, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons which led to its approval, in accordance with the requests made by Parliament.
in writing. - With this vote, the EP takes note of the fact that Denmark has requested assistance in respect of cases concerning 951 redundancies in 45 enterprises operating in the NACE Rev. 2 Division 28 (manufacture of machinery and equipment) sector in the NUTS II region of Nordjylland. The application fulfils the eligibility criteria set up by the EGF Regulation. In its resolution, the EP requests the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF; recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis; and emphasises the role that the EGF can play in the reintegration of workers who have been made redundant into the labour market.
The Community of European Shipyards' Associations (CESA) reckons that global demand in the shipbuilding industry will fall by 2014 as a result of the global financial crisis, while, in future, the shipbuilding industry will relocate to areas with lower costs, especially to regions in Asia. Given the lack of a European policy supporting the shipping sector, it is unlikely that production levels will return to those prior to the current crisis. In my own city of Galaţi, the Damen Shipyard is also facing the effects of the economic and financial crisis, making around 600 workers redundant in 2009 alone. In 2010, another 500 workers are expected to be made redundant. I voted for the European Parliament Resolution on mobilisation of the European Globalisation Adjustment Fund (EGF), requested by Denmark, for using EUR 7 521 359 to cofinance the support programme for 951 workers made redundant in the Nordjylland region between 15 February 2009 and 14 November 2009. The redundancies were made in 45 companies involved in producing machinery and equipment for the shipbuilding sector.
This is a question of providing support for enterprises in the machinery and equipment manufacturing sector in the mid-level region of Nordjylland. In this region on the north-eastern tip of North Jutland, 951 people in 45 enterprises were made redundant between 15 February and 14 November 2009. In order to support these workers in their reintegration into employment, an amount of EUR 7 521 359 is being mobilised from the Fund.
As I had occasion to explain in March this year at the time of the vote on the Böge report, using the European Globalisation Adjustment Fund as a useful instrument for tackling the consequences of the economic and financial crisis is a very valuable initiative that provides a practical response in terms of financial aid. Several other requests have been accepted since then, including the one in question. That, I think, is the best demonstration of how useful the initiative is.
Given that the Netherlands has submitted requests for assistance for 512 cases of redundancy at NXP Semiconductors Netherlands, which operates in the electronics sector, in the NUTS II regions of Gelderland and Eindhoven, I voted in favour of the resolution as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament. I also agree with the Commission's proposal of a funding source for alternative payment for unused European Social Fund (ESF) resources, in connection with the mobilisation of the European Globalisation Adjustment Fund (EGF), following Parliament's frequent reminders that the EGF was created separately as a specific instrument, with its own objectives and deadlines, and that it is therefore necessary to identify appropriate budgetary headings for transfers.
in writing. - The EGAF is an important structural fund in the EU that enables us to aid workers that have been rendered unemployed as a result of the shifts in global trends. It has become necessary to grant access to this fund to workers in the Netherlands that have suffered redundancies in the electronics sector. In view of this, I am in agreement with the decisions that have been established by the rapporteur and have decided to vote in favour of the report.
Aid to the workers made redundant due to restructuring and relocation must be dynamic and flexible so that it can be implemented rapidly and effectively. Given that the Netherlands has requested assistance for 512 cases of redundancy at NXP Semiconductors Netherlands, which operates in the electronics sector in the Gelderland and Eindhoven regions, and in the light of the justifications which I presented in the explanation of my vote on the mobilisation of the European Globalisation Adjustment Fund for the Spanish region of Catalonia, I am voting in favour of this report.
Once again, we are faced with the problem of the closure of a town's main industry, in this case in Nijmegen, with the aggravating circumstance that the establishment of any others with the same potential for employability is not envisaged.
Looking for resolutions adopted by Parliament allows one to understand more clearly the scope and extent of the problem in several European states. Those states have still not shown that they are capable of countering the lack of coordination and the loss of attractiveness for investment and innovation.
With nothing being done, I am concerned that requests for the mobilisation of the fund will multiply and that the fund itself may prove to be insufficient to help workers who are the victims of sudden and unexpected changes in their respective businesses.
Given the effects of the current global economic and financial crisis on industrial activity and the specific jobs carried out in the electronics sector, there needs to be an urgent and effective programme of support for the 512 workers made redundant from the company NXL Semiconductors Netherlands, in the Dutch regions of Gelderland and Eindhoven. It is worth pointing out the regional and social impact resulting from the decline in activity at the business unit in Nijmegen, in the province of Gelderland, where it was the largest local employer, with a large number of unskilled workers who had worked at the company for decades. This situation emphasises the need for a plan to aid the recovery and re-qualification of these former employees, so as to promote their reintegration into the labour market. I would like to repeat the word of warning about the need to ensure mechanisms to facilitate and speed up the mobilisation and use of European Globalisation Adjustment Fund (EGF) resources by European countries.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of the Netherlands because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for support for 1 590 workers at NXL Semiconductors Netherlands, an electronics company in the regions of Gelderland and Eindhoven, amounting to a sum of EUR 1 809 434 financed by the EGF.
To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
I voted in favour of this report on using funds from the European Globalisation Adjustment Fund (EGF), specifically for the 512 redundancies that have been made from NXL Semiconductors Netherlands, operating in the electronics sector in the NUTS II regions of Gelderland and Eindhoven. The EGF provides additional help to workers who suffer the consequences of major structural changes in the patterns of global trade, and help with reintegration into the labour market. The Netherlands has made an application for EGF funds for redundancies in the automotive sector, which are in line with the fund's regulation. Now it must be ensured that the EGF supports workers who have been made redundant to reintegrate into the labour market, despite the fact that EGF assistance should not replace the measures that are the responsibility of the businesses under national legislation or collective agreements, or measures to restructure businesses or sectors.
Given that the Netherlands has submitted requests for assistance for 512 cases of redundancy at NXP Semiconductors Netherlands, which operates in the electronics sector, in the NUTS II regions of Gelderland and Eindhoven, I voted in favour of the resolution as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament.
I would like to highlight the following as being particularly relevant: (1) the European Globalisation Adjustment Fund (EGF) supports the reintegration of workers made redundant from the labour market, without absolving the companies of their responsibilities; (2) in the context of the mobilisation of the EGF, the Commission has proposed an alternative sourcing of payment appropriations other than unused European Social Fund (ESF) resources, as Parliament has urged; (3) the functioning and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the IIA of 17 May 2006 within the process of the 2007-2013 multiannual financial framework (MFF) mid-term review; (4) the Commission's proposal includes information about the application, analysing the eligibility criteria and explaining the reasons which led to its approval, which is also in line with Parliament's requests.
Given that the Netherlands has submitted requests for assistance for 512 cases of redundancy at NXP Semiconductors Netherlands, which operates in the electronics sector, in the NUTS II regions of Gelderland and Eindhoven, I voted in favour of the resolution as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons which led to its approval, in accordance with the requests made by Parliament.
in writing. - Whereas the Union's financial assistance to workers made redundant should be dynamic and made available as quickly and efficiently as possible, in accordance with the Joint Declaration of the European Parliament, the Council and the Commission adopted during the conciliation meeting on 17 July 2008, and having due regard for the IIA of 17 May 2006 in respect of the adoption of decisions to mobilise the EGF; whereas the Netherlands has requested assistance in respect of cases concerning 512 redundancies in NXP Semiconductors Netherlands, operating in the electronics sector in the NUTS II regions of Gelderland and Eindhoven; whereas the application fulfils the eligibility criteria set up by the EGF Regulation, the EP requests the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF; recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis; and emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market.
I voted for the European Parliament Resolution on the mobilisation of the European Globalisation Adjustment Fund (EGF) in response to the request submitted by NL/NXP Semiconductors in the Netherlands.
On 26 March 2010, the Netherlands requested financial assistance from the EGF for 512 of the 590 workers made redundant at NXP Semiconductors, which operates in the electronics sector in the NUTS II regions of Gelderland and Eindhoven. The total number of redundant workers is made up of 425 men and 87 women, which also includes seven workers with serious health problems or a disability (1.3%). The Netherlands stresses the major impact of these redundancies as NXP Semiconductors is the biggest industrial employer in the area, offering jobs to a large number of low qualified workers who have been employed with the company for several decades. The lack of job opportunities in similar companies in the region will pose a particular problem for workers with specialist experience in semiconductor production.
Mobilising the EGF is particularly important in terms of reintegrating redundant workers into employment. However, I wish to draw the attention of the Commission and Member States to the need to develop an EU industrial policy which will be sustainable and create new jobs.
Since 1 May 2009, the scope of the European Globalisation Adjustment Fund has been broadened. It is also intended to provide support for workers made redundant as a direct result of the global financial and economic crisis. In the NUTS II regions of Gelderland and Eindhoven in the Netherlands, 512 workers have been made redundant at NXP Semiconductors Netherlands. An amount of EUR 1 809 434 is being mobilised to support these workers.
I voted in favour of this report which approved the mobilisation of EUR 2.4 million from the European Globalisation Adjustment Fund (EGF) for Portugal, the aim of which is to support the workers made redundant from Qimonda. This follows the Portuguese application for the mobilisation of the EGF in December 2009. The EGF was established in order to provide additional support to workers affected by the consequences of important structural changes in international trade. The EGF aid package is intended to safeguard the position of the 839 workers made redundant from Qimonda Portugal between 8 June and 8 October last year. This amount will cover the following measures: recognition of skills, professional training, training and support aimed at creating jobs, support for self-promotion and incentives for recruitment and experience gained in the workplace. I therefore believe that it is essential for us to do everything we can to speed up the mobilisation of the EGF, bearing in mind the commitment made by the European institutions in order to ensure a rapid and simple process for approving these decisions.
I voted in favour of the resolution for the mobilisation of the European Globalisation Adjustment Fund (EGF) totalling EUR 2 405 671 to Portugal, for 839 cases of redundancy which took place at Qimonda Portugal S.A. between 8 June and 8 October last year. These funds are aimed at supporting the Qimonda workers who have been made redundant, through the recognition of skills, professional training, training and support with a view to setting up businesses, assistance in self-placement and incentives for recruitment and professional practice gained in the workplace. This is the second time that Portugal has submitted an application for the mobilisation of the EGF to the Norte region. In 2009, EUR 832 800 was mobilised following redundancies in the textile sector. Finally, I regret that the Portuguese Government has not learned to make use of the fund's potential. While former employees of the Dutch company NXP Semiconductors will receive EUR 3 534 per capita and the Danish former employees from Nordjylland will receive EUR 7 908 each, the Portuguese former employees of Qimonda will receive only EUR 2 867 per capita from the aid granted by the fund.
Given that Portugal has requested assistance for 839 cases of redundancy at Qimonda S.A., a multinational company operating in the electronics sector in the NUTS II Norte region, I voted in favour of the resolution as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament. I also agree that the functioning and added value of the European Globalisation Adjustment Fund should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006 within the process of the 2007-2013 multiannual financial framework mid-term review.
in writing. - The EGAF is an important structural fund in the EU that enables us to aid workers that have been rendered unemployed as a result of the shifts in global trends. In order for this fund to be effective, it is crucial that access be given to this fund when it is needed and in a timely and efficient manner. For these reasons, I must support the rapporteur in her conclusions and have decided to vote in favour of the report.
The closure of Qimonda in Vila do Conde had the immediate effect of adding another 1 000 unemployed workers to the Norte region of the country. At the time, this region already had the highest unemployment rates in the country: between January and October 2009, employment centres in the northern region recorded an average monthly flow of 22 000 unemployed people. Following the redundancies carried out by the company Qimonda Portugal S.A., a request for assistance for 839 redundant workers was presented on 17 December 2009.
Based on the assessment that it carried out, the Commission came to the conclusion that all the necessary conditions had been satisfied. It presented this proposal for a decision with a view to mobilising the European Globalisation Adjustment fund to support the reintegration of these workers, who are victims of redundancy as a direct consequence of the global financial and economic crisis.
I therefore support this decision, which allows the mobilisation of EUR 2 405 671 under the general EU budget for 2010 in order to provide financial assistance in response to the Portuguese request. I would also like to emphasise the need to ensure that its adoption is processed rapidly.
The European Globalisation Adjustment Fund (EGF), an initiative by the President of the Commission, Mr Barroso, in 2005, following the Commission's report European Values in a Globalised World, now has a new format which makes it more transparent, with broader objectives incorporating the consequences of the current crisis and pointing the way towards shorter waiting times for funds to become available, which I hope will happen in this case.
Although I voted in favour of this proposal, I find it regrettable that once again, the Portuguese Government has not known how to make full use of the fund, as has been done in other countries and as is amply demonstrated by the per capita amount of the funds requested from the EGF, when different applications are analysed.
Today, for example, there were votes on other requests for support from the EGF which showed that while former workers from the Dutch company NXP Semiconductors will receive EUR 3 534 per capita, the Danish former employees of Nordjylland will receive EUR 7 908 each. The Portuguese former employees of Qimonda who are covered by the fund will receive only EUR 2 867 per capita in support from the fund. This is aimed at measures such as recognition of skills, professional training, training or support with a view to setting up businesses, assistance in self-placement or incentives for recruitment and professional practice gained in the workplace.
I voted in favour of this report as I believe that the mobilisation of the European Globalisation Adjustment Fund (EGF) for Portugal is crucial, with a view to supporting the workers made redundant from Qimonda. The EUR 2.4 million to be mobilised will certainly fall short of addressing the negative effects of the redundancies, but it will be of significant help. The mobilisation needs to be simple and swift, and it should include training programmes that contribute to the effective reintegration into the labour market of the workers affected.
The Portuguese company Qimonda, part of a German world leader group, was seen in Portugal as an example of success and as a company at the vanguard of its sector. It was the largest Portuguese exporter, and before being known for the problems that led to its insolvency, it was preparing to invest in new technologies and had secured public funding to support the production of solar cells. The employees of Qimonda were highly qualified and had high rates of productivity, with nothing to suggest that the company would cease to be viable in such a short space of time. In 2008, the company even entertained the possibility of creating three more plants in Portugal, all around the town of Vila do Conde. The Norte region, where Qimonda was based, is traditionally industrial, and has been badly hit by the closure of businesses and by unemployment. Qimonda's ability to attract much needed skilled workers to the region has now been compromised.
I hope that the employees of Qimonda can derive sufficient benefit from the mobilisation of the fund and succeed in becoming fully reintegrated into the labour market. I would like to express my solidarity with them and their families here.
The closure of the Qimonda factory in Vila do Conde has exacerbated the high levels of unemployment in the north of Portugal. In this case, 900 workers were made redundant, the great majority of whom have low levels of education: 36.6% received only basic schooling and only 10.7% proceeded to post-secondary education. It is therefore worth pointing out the importance of this plan of aid for 839 of the workers made redundant in order to mitigate the impact of the severe economic, financial and social crisis that this region is experiencing. I would also like to stress the importance of measures such as the certification of skills, professional training, incentives for job creation and the opportunity to gain new experience in the workplace. On the other hand, it is regrettable that in two years, this is only the second application that Portugal has submitted to the European Globalisation Adjustment Fund in order to receive direct support for workers in the Norte region. Faced with overwhelming numbers of unemployed and the impoverished state of public finances in Portugal, alongside the economic recession in 2011 under recent austerity measures, the government has a duty and obligation to act more competently in raising these funds to support unemployed workers in a concrete way.
Parliament has approved the mobilisation of EUR 2.4 million from the European Globalisation Adjustment Fund (EGF), aimed at supporting the workers who have been made redundant from Qimonda, following an application by the Portuguese Government on 17 December 2009. This entails the mobilisation of a total sum of EUR 2 405 671 from the EGF for Portugal, and concerns the 839 redundancies carried out at Qimonda Portugal S.A. between 8 June and 8 October last year. The estimated total cost of this package is EUR 3.7 million, of which EUR 2.4 million, or 65% of the total cost, was requested from the EGF.
Regrettably, the Commission and the Council were not on hand to intervene when it would have been possible to keep the company running and prevent this Germany-based multinational company from making workers redundant. This meagre support for the unemployed is only being given now, belatedly.
This is the 16th application to be examined under the 2010 budget, and it will include the following measures: recognition of skills, professional training, training and support aimed at creating jobs, support for self-promotion and incentives for recruitment and experience gained in the workplace.
The Norte region, where the redundancies took place, had already been approved for EGF support based on a previous application in 2009 regarding redundancies in the textile sector. A sum of EUR 832 000 was mobilised on that occasion.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Portugal because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for support for 839 workers at Qimonda Portugal, S.A., an electronics company, amounting to a sum of EUR 2 405 671 financed by the EGF.
To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
I voted in favour of this report on using funds from the European Globalisation Adjustment Fund (EGF), specifically for the 839 redundancies that have been made from Qimonda AG, a multinational company operating in the electronics sector in the NUTS II region of Norte. The EGF provides additional help to workers who suffer the consequence of major structural changes in the patterns of global trade, and help with reintegration into the labour market. Portugal has made an application for EGF funds for redundancies in the automotive sector, which are in line with the fund's regulation. Now it must be ensured that the EGF supports workers who have been made redundant to reintegrate into the labour market, despite the fact that EGF assistance should not replace the measures that are the responsibility of the businesses under national legislation or collective agreements, or measures to restructure businesses or sectors.
Given that Portugal has requested assistance for 839 cases of redundancy at Qimonda S.A., a multinational company which operates in the electronics sector in the NUTS II Norte region, I voted in favour of the resolution as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament.
I would like to highlight the following as being particularly relevant: (1) the European Globalisation Adjustment Fund (EGF) supports the reintegration of workers made redundant from the labour market, without absolving the companies of their responsibilities; (2) in the context of the mobilisation of the EGF, the Commission has proposed an alternative sourcing of payment appropriations other than unused European Social Fund (ESF) resources, as Parliament has urged; (3) the functioning and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the IIA of 17 May 2006 within the process of the 2007-2013 multiannual financial framework (MFF) mid-term review; (4) the Commission's proposal includes information about the application, analysing the eligibility criteria and explaining the reasons which led to its approval, which is also in line with Parliament's requests.
Obviously, I am voting in favour of the financial decision to mobilise the European Globalisation Adjustment Fund (EGF) for workers made redundant from Qimonda in Portugal.
At this point, it is important to state that this decision has come too late, and that the money will arrive in Portugal even later: not before late November or early December. Things did not have to be this way, and they should not be this way. The EGF can and should be streamlined so that victims of collective dismissal do not have to wait 17 months for support which is declared to be urgent, as they have in this case.
If Europe continues to be so kind to financial capital, it cannot continue to be ungracious to the victims of the crisis.
Given that Portugal has requested assistance for 839 cases of redundancy at Qimonda S.A., a multinational company which operates in the electronics sector in the NUTS II Norte region, I voted in favour of the resolution, as I agree with the Commission's proposal, combined with the respective amendments introduced by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons which led to its approval, in accordance with the requests made by Parliament.
in writing. - Portugal has requested assistance in respect of cases concerning 839 redundancies in Qimonda AG, a multinational firm operating in the electronic sectors in the NUTS II region of Norte. The application fulfils the eligibility criteria set up by the EGF Regulation. The EP has voted in favour of calling on the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF. It recalled the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis. It emphasised the role that the EGF can play in the reintegration of workers made redundant into the labour market;
The European Globalisation Adjustment Fund (EGF) is an EU legislative and budgetary instrument that was set up to provide additional assistance to workers affected by the consequences of major changes in the structure of global trade. Given that Portugal has submitted requests for assistance for 839 cases of redundancy at Qimonda S.A., a multinational company which operates in the electronics sector in the NUTS II Norte region, I welcome the adoption of the report by Parliament. I hope that the aid will be provided as dynamically and effectively as possible, through a simple and rapid process, so as to allow the workers affected by the redundancies brought on by globalisation and the economic and financial crisis to be reintegrated into the labour market.
In the multinational firm Qimonda S.A., which operates in the electronics sector in the mid-level region of Norte, there have been 839 redundancies as a result of the global financial and economic crisis. The EUR 2 405 671 mobilised from the European Globalisation Adjustment Fund will fund a coordinated package of personalised services, which will be supplemented by national measures and measures taken by the company.
I support the granting of EUR 2 752 935 in aid from the European Globalisation Adjustment Fund (EGF) for Catalonia as additional aid for the 1 429 workers made redundant from the 23 businesses manufacturing motor vehicles, trailers and semi-trailers, as a result of the structural changes in the patterns of global trade. The redundancies took place over a period of nine months, from 23 February 2009 to 22 November 2009.
This aid must be used to support the reintegration into the labour market of the people who have been made redundant, who, in 25% of cases, do not have a basic level of education or did not finish school, and, in 40% of cases, only have a basic level of education. Out of these, around 75% are male and 25% are over 55 years of age. This aid should not, under any circumstances, replace the responsibilities of the businesses under national legislation, or collective agreements, or measures to restructure businesses or sectors. As the report by the Committee on Budgets states, we will need to gain clarification as to why 23% of the workers are not included in the profiling exercise and find out what measures are being offered to those workers in particular.
Given that Spain has submitted a request for assistance in relation to 1 429 redundancies from 23 companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Catalonia, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I also agree that it should be ensured that the European Globalisation Adjustment Fund (EGF) supports the reintegration of individual redundant workers into employment, and I would like to reiterate that assistance from the EGF must not replace measures which are the responsibility of companies by virtue of national law or collective agreements, nor should it finance the restructuring companies or sectors.
Financial assistance given to workers affected by redundancies as a result of globalisation must be carried out on a case-by-case basis and have their reintegration into the labour market as its goal. It is therefore important to emphasise that this assistance is not a substitute for the responsibilities that normally belong to the companies, nor is it intended for the funding and restructuring of companies. In view of this, the joint statement by the institutional trialogue highlights the importance of ensuring that procedures are as simple and swift as possible for adopting decisions on the mobilisation of the European Globalisation Adjustment Fund (EGF). Bearing in mind that Spain has requested assistance in relation to 1 429 redundancies in 23 companies operating in the region of Catalonia, I am voting in favour of this report.
I voted for the report on the mobilisation of the European Globalisation Adjustment Fund: Cataluña automoción/Spain, as it will allow complementary aid to be given to the Catalonian workers affected by the consequences of major changes to the structure of the world economy, along with assisting the reintegration of these workers into the labour market.
When I think about the crisis that has hit this sector, I remember hearing the former prime minister of Spain, José María Aznar, recounting how the former president of the United States of America, George W Bush, was astonished to learn that the foremost Spanish export was not an agricultural product, but cars. This was a positive sign that the old stereotypes about the economies of southwest Europe were ceasing to apply.
Unfortunately, the effort to modernise Spanish industry, undertaken particularly by the government of the People's Party, has experienced a major setback with this global crisis. The fall in the demand for cars in the EU is very serious, and production in the second quarter of 2009 decreased by almost 40%, a situation which threatens to jeopardise even more jobs, not only in Spain, but throughout the EU.
I view this setback with concern, and I hope that the Spanish economy is able to respond adequately to the crisis, with this fund as only part of that response.
The proposed aid plan for 1 429 former employees of 23 manufacturers of motor vehicles, trailers and semi-trailers in the region of Catalonia, Spain, is urgently required for the technical and professional development of a large number of Europeans who have been directly affected by the current global economic and financial crisis. Approximately 25% of the workers covered by this plan did not go to school or left school early, and more than 40% of the workers only have a basic level of education. The low levels of education and training among the workforce in key sectors of production in Europe are a big problem in the light of the Europe 2020 strategy objectives. In order to support sustainable, smart and inclusive growth, there needs to be a strategy that ensures better efficiency and profitability of the resources available to the Member States and the European public, such as through the European Globalisation Adjustment Fund (EGF). In the case of the EGF, only just over 10% of the EUR 500 million provided for in the budget was used this year, which is unacceptable given the extent of unemployment in Europe and the increased difficulties in finding other work.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Spain because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis.
The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. The report adopted today concerned an application for funding submitted by Spain in relation to 1 429 workers in 23 different firms in the motor vehicle industry, totalling EUR 2 752 935.
Lastly, I must point out that today's vote on the four reports relating to the mobilisation of the EGF to provide total funding of approximately EUR 14 million shows that the fund is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
I voted in favour of this report on using funds from the European Globalisation Adjustment Fund (EGF) for the Autonomous Community of Catalonia, specifically for the 1 429 redundancies that have been made from 23 businesses operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Catalonia. The EGF provides additional help for workers who suffer the consequence of major structural changes in the patterns of global trade, and to help them to reintegrate into the labour market. Spain has made an application for EGF funds for redundancies in the automotive sector, which are in line with the fund's Regulation. Now it must be ensured that the EGF supports workers who have been made redundant to reintegrate into the labour market, despite the fact that EGF assistance should not replace the measures that are the responsibility of the businesses under national legislation or collective agreements, or measures to restructure businesses or sectors.
Given that Spain has submitted a request for assistance in relation to 1 429 cases of redundancy in 23 companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Catalonia, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it that were tabled by Parliament.
I would like to highlight the following as being particularly relevant: (1) the European Globalisation Adjustment Fund (EGF) supports the reintegration of workers made redundant from the labour market, without absolving the companies of their responsibilities; (2) in the context of the mobilisation of the EGF, the Commission has proposed an alternative sourcing of payment appropriations other than unused European Social Fund (ESF) resources, as Parliament has urged; (3) the functioning and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the IIA of 17 May 2006 within the process of the 2007-2013 multiannual financial framework (MFF) mid-term review; (4) the Commission's proposal includes information about the application, analysing the eligibility criteria and explaining the reasons which led to its approval, which is also in line with Parliament's requests.
in writing. - Spain has requested assistance in respect of cases concerning 1 429 redundancies in 23 enterprises operating in the NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) sector in the NUTS II region of Catalonia. The application fulfils the eligibility criteria set up by the EGF Regulation. As a Catalan, I am glad that Parliament agreed to call on the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF, and to recall the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis. Parliament also emphasised the role that the EGF can play in the reintegration of workers made redundant into the labour market;
In January 2010, Spain submitted a request to mobilise the European Globalisation Adjustment Fund (EGF) in view of the redundancies made by 23 firms in the Catalonia region involved in the production of road transport vehicles, trailers and semi-trailers. I voted for the European Parliament resolution on the mobilisation of the EGF for granting aid to the redundant workers. The redundancies were made against the backdrop of the financial and economic crisis, which resulted in a slump in demand for vehicles in Spain and worldwide at an unprecedented rate.
Between February and November 2009, 2 330 workers were made redundant in the Catalonia region alone, with 75% of them being men and nearly 25% of them over the age of 55. I support redundant workers receiving financial support and training so that they can secure new jobs for the longest period possible.
This mobilisation of the European Globalisation Adjustment Fund will benefit 1 429 workers in the motor vehicles, trailers and semi-trailers manufacturing sector in the Spanish region of Catalonia. The Commission proposed that, in this particular case, an amount of EUR 2 752 935 be mobilised from the fund in order to support the reintegration into the labour market of former employees of a total of 23 enterprises, since the application, which was supplemented by additional information in April, meets the conditions for a financial contribution from the European Globalisation Adjustment Fund.
I am very pleased that the European Parliament has today decided to support numerous people who have been adversely affected by globalisation. However, the European funds must now be provided quickly and with no red tape, so that these people can find a new job as quickly as possible. This is an important and highly visible contribution by the European Union, which will demonstrate clearly to these people that the EU wants, and is able, to also help individuals in emergency situations. However, we must also make every effort to shape globalisation in a way that makes sense. It is therefore important that the European Union supports fair conditions for competition in international economic relations. This will enable the disadvantaging of particular sectors to be avoided at the outset.
I should like to offer my congratulations on the excellent work carried out by Mrs Matera. Today, I have voted in favour of the four requests for funding for workers who have lost their jobs in Spain, Denmark, the Netherlands and Portugal. The European Globalisation Adjustment Fund (EGF) was set up in 2006 with a ceiling of EUR 500 million to help job seekers find new jobs, to finance specific training courses, to help workers set up their own businesses, and to provide temporary income supplements in the form of mobility allowances, job search allowances, and allowances for training or reintegration into the labour market.
The EGF is showing a good degree of flexibility and is providing assistance in specific cases in many regions of Europe. We must, however, do whatever is required to speed up the mobilisation of this instrument, particularly in view of its positive role in tackling the economic crisis.
I welcome this report, which arranges the implementation of this convention and the recommendations adopted by the North-East Atlantic Fisheries Commission (NEAFC), allowing the adoption of control and enforcement measures for all fishing vessels which are being used, or are intended to be used, in fishing-oriented activities as fisheries resources. Some of these provisions were incorporated into EU legislation through the annual total allowable catch (TAC) regulations and quotas, and the rapporteur's position should be supported with respect to rejecting this past method, as the legislation is becoming confused and is having a negative effect on the credibility of the EU. The highest priority needs to be given to the implementation of measures by regional fisheries organisations (RFOs) for combating illegal fishing, so that the system of monitoring and enforcement adopted by this convention should be rapidly implemented in EU law, with Parliament informed in a comprehensive and timely manner of all stages of the negotiations with RFOs, ensuring that observers from this institution are present at the negotiations.
I would first like to offer my compliments to the rapporteur. I voted for this report because I agree that the scheme of control and enforcement adopted by the Convention on future multilateral cooperation in the North-East Atlantic fisheries must be transposed into EU law. I generally welcome the new regulations on the control of vessels that carry out illegal and unreported fishing, these regulations being the subject of the report we have just adopted.
I also agree with the new port state control system, which will close European ports to landings and transhipments of frozen fish which have not been verified to be legal by the flag state of a foreign fishing vessel. I believe, however, that when these changes are transposed, some compromise solutions will need to be evaluated and any adjustments carried out, so long as they are considered feasible in terms of the convention itself. Finally, I am sure that transposition can be achieved more quickly and effectively if Parliament is kept constantly informed at all stages of the negotiations, by ensuring that observers from this House sit at the negotiating table.
It is vital for the European Union to establish an EU system for preventing, deterring and eliminating illegal, unreported and unregulated fishing. The proposed regulations should integrate measures which set out the fishing opportunities and the associated conditions in EU waters, and, for EU fishing vessels, in waters where catch limitations are necessary. It is crucial that this is in line with the objectives of the common fisheries policy (CFP) and that it contributes to sustainable development.
It is methodologically correct to review and update the content of conventions, as has been done on this occasion. At the same time, however, it is appropriate to question Parliament's role in this review. Apart from formal issues, the functioning of bodies associated with the European institutions must be constantly monitored to ensure they are effective, efficient, up to date and able to respond to challenges that might change once the corresponding agreement has been signed.
I voted in favour of the report on a system of monitoring and enforcement applicable to the area of the Convention on future multilateral cooperation in the North-East Atlantic fisheries (NEAFC) as it introduces a new scheme of monitoring and enforcement measures to ensure the conservation and balanced use of fisheries resources in the region. In particular, this scheme includes the monitoring of vessels carrying out illegal, unreported or unregulated fishing and a monitoring system to be carried out by the country of the port where the fishery products are unloaded.
Given the importance of fisheries for Europe (both as an economic activity that generates jobs and wealth, and for its role in feeding people), we should always look very carefully at any regulation that seeks to impose new and more stringent obligations on European fishermen.
The current proposal aims to update EU regulations that transpose the monitoring and enforcement system adopted by the North-East Atlantic Fisheries Commission (NEAFC) convention. Such measures are aimed principally at promoting compliance by non-contracting party vessels with the rules of the convention, and including a new monitoring system by the Member State of the port. This prevents frozen fish whose legality has not been confirmed from being landed at European ports.
In addition, it establishes new measures that include the monitoring of vessels engaging in illegal, unreported and unregulated fishing activity. I believe that these measures will ultimately serve to protect European fishermen from the introduction of fish that do not comply with EU rules into the European market, and this is something to be welcomed.
I voted in favour of this document because I share the view that the system of monitoring and enforcement adopted by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (NEAFC) needs to be carried into EU law. Among the new rules, I would like to point out the monitoring of illegal and undeclared fishing vessels, along with the new port state control system, which will effectively close European ports to landings and transhipments of frozen fish which have not been verified to be legal by the flag state of fishing vessels flying the flag of another contracting party. In 2007 and 2008, Parliament was not represented at the annual meeting of the Northwest Atlantic Fisheries Organisation (NAFO). I cannot therefore neglect to say that in the light of the Treaty of Lisbon, Parliament should be represented in future discussions on international conventions on this matter.
The proposed monitoring system includes provisions to promote compliance with conservation and enforcement measures for vessels from non-contracting parties, and thus ensure full compliance with the conservation and management measures adopted by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (NEAFC). It therefore relates to bridging the gaps in the monitoring system, particularly with regard to illegal, unreported or unregulated fishing activity, and thus receives our agreement.
The report considers that the Member States whose vessels are authorised to fish in the NEAFC regulatory area should put appropriate means for inspection into effect under this system. It is important to point out that monitoring of fishing activities today places increased demands on the Member States, whether under the common fisheries policy (CFP) or within the scope of the regional fisheries organisations.
We therefore believe that it is advisable to reconsider the financial resources allocated to monitoring, particularly with regard to the maximum rates of cofinancing provided for in regulating the financial measures of the CFP for the acquisition, development and/or modernisation of control equipment by the Member States. For this reason, we have proposed raising the current rate of 50% to 75%, taking into account the ongoing process of revising this regulation.
The Convention on future multilateral cooperation in the North-East Atlantic fisheries, to which the Community and the EU have now become a contracting party, came into force in 1982.
The aim of the convention is to ensure the long-term preservation and maximum use of the fisheries resources of the North-East Atlantic, in the interests of society, sustainability and the environment. Control and implementation measures can be introduced to ensure that this convention and the recommendations adopted by the North-East Atlantic Fisheries Commission (NEAFC) are put into effect. These relate to all fishing vessels used for fishing activities conducted on fisheries resources as defined in the convention.
The aim of the proposal is to bring Union legislation up to date. In 2006, the NEAFC accepted a new scheme for improving the control and implementation of its recommendations. Another change is that the port state control system is now included, which does not allow frozen fish to be landed at European ports where this has not been determined to be lawful by the foreign vessel's flag State. There are new measures concerned in relation to regulating vessels engaged in illegal, unreported and unregulated fishing.
I voted for the report on the proposal for a regulation laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries, to which the EU is a signatory, because I believe that that scheme needs to be incorporated into EU law. In 2006, the North-East Atlantic Fisheries Commission adopted a new scheme aimed at improving control and enforcement of its recommendations, and then both the European Union and the European Parliament said they were fully in favour of adopting these recommendations. In particular, there is strong support for the new provisions for introducing a port state control system, which will close European ports to landings and transhipments of frozen fish which have not been verified to be legal by the authorities of the state in question. In short, this series of recommendations adapts the scheme previously in force to current requirements, and I therefore believe it would be useful to have it transposed speedily.
The fight against illegal, unreported and unregulated fishing is crucial in order to preserve the sustainability of fisheries resources, along with ensuring greater fairness and equality in the distribution of wealth. The very existence of the fishing community depends upon these conditions.
The control of all fishing vessels used, or to be used, for fishing in the areas set out by the convention, as well as enforcement measures, are greatly important in this context. This report is heading in that direction. We should all be involved in this effort and develop it further. Preventing, deterring and eliminating illegal, unreported and unregulated fishing should be a priority of the common fisheries policy.
The European Parliament has stressed on several occasions that full priority should be given to measures to combat illegal, unreported and unregulated fishing applied by regional fisheries organisations (RFOs). Consequently, the rapporteur considers that the control and enforcement scheme adopted by the North-East Atlantic Fisheries Commission (NEAFC) must be swiftly incorporated into EU law. Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (the IUU Regulation) entered into force on 1 January 2010. Council Regulation (EC) No 1006/2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, establishes that EU fishing vessels are obliged to be in possession of a fishing permit in order to conduct fishing activities outside EU waters. I therefore voted in favour of the Fraga report as I feel there is a need to control illegal, unreported and unregulated fishing.
in writing. - (LV) Cooperation in North-East Atlantic fisheries means primarily fair quotas for all participants in the process. The legal basis that is being introduced, to apply to all participants, must be based on logic. No one must have exclusive rights to exploit Atlantic fish resources. I voted 'for' in the hope that the legislation will provide for equal opportunities and equal liability for all breaches of the fisheries catch, where there will be no favourites and no outsiders, as often happens when legislation is drawn up to favour the interests of the large EU countries.
in writing. - (DE) Rising incomes and improved infrastructure lead to a higher consumption of fish in developing countries, too. The quantities of fish caught are already increasing yearly and will therefore continue to grow. Studies have shown that increasing fish stocks in the oceans and inland waters are mainly a result of aquaculture. Increasingly, larger fleets are being used to attempt to catch fish from increasingly smaller stocks. In order to curb the merciless overfishing, it is important to introduce a control and enforcement scheme. Reports from fishermen who are held captive on the high seas like servants and have to work their fingers to the bone for extremely low wages in conditions that are akin to slavery are also cause for concern. If we want our descendants to know the taste of fish, controls are essential. For all that, at least a partial renationalisation of fisheries policy makes sense, in order for it to be possible for regional problems to be dealt with comprehensively. I voted with this in mind.
The report mentions the Convention on future multilateral cooperation in the North-East Atlantic fisheries, which came into force on 17 March 1982. The North-East Atlantic Fisheries Commission (the NEAFC) was established to ensure control over the recommendations laid down in that document.
The report stressed the importance of adopting the necessary measures to ensure the control and enforcement of provisions applicable to all fishing vessels used, or intended for use, for fishing activities conducted on fishery resources in areas defined in the convention. The key issue is to implement measures in that area to combat illegal, unreported and unregulated fishing, enforced by the regional fisheries organisations (RFOs). It is therefore a matter of priority to change the control and enforcement scheme adopted by the NEAFC, which should be transposed into EU legislation as soon as possible.
The rapporteur also stresses that it is important to ensure that EU fishing vessels are obliged to possess an authorisation to fish outside European Union waters. This report will allow us to close the legal loopholes which have existed to date with regard to legislative provisions on European Union fleets, which will improve the European Union's credibility in this field, and contribute to the fight against illegal fishing.
The proposal for a regulation by Parliament and the Council establishing a system of monitoring and enforcement applicable to the area of the Convention on future multilateral cooperation in the North-East Atlantic fisheries (NEAFC) is of paramount importance in view of the updates to the EU regulations for implementing the system of monitoring and enforcement adopted by the NEAFC.
Like other cases where the regional fisheries organisations' (RFO) recommendations have been implemented in EU law on fisheries, this also seeks to introduce tighter controls to combat illegal fishing, eliminate possible loopholes and defend the basic principle of the common fisheries policy (CFP) for sustainable fishing inside and outside EU waters.
Moreover, in my view, the text agreed and voted upon today advocates Parliament's prerogatives under the ordinary legislative procedure and includes the necessary changes arising from Articles 290(E) and 291 of the Treaty on the Functioning of the EU.
For all these reasons, I shall be voting in favour of this proposal.
in writing. - The Convention on future multilateral cooperation in the North-East Atlantic fisheries, to which the EU is a contracting party, was approved by Council Decision 81/608/EEC and entered into force on 17 March 1982. Control and enforcement measures can be adopted to ensure that this convention and the recommendations adopted by the North-East Atlantic Fisheries Commission (the 'NEAFC') are implemented. These are applicable to all fishing vessels used or intended for use for fishing activities conducted on fishery resources in areas defined in the convention.
The aim of this proposal is to update EU legislation transposing NEAFC's control and enforcement scheme. To allow the new NEAFC scheme to be implemented, the proposal envisages the subsequent repeal of Council Regulation (EC) No 2791/1999 of 16 December 1999, which implemented the first scheme adopted by NEAFC in 1998.
I am in favour of this report because, although Europe has capped or actually banned the catching of various species of fish, there is a large number of illegal fishing vessels that not only catch protected fish but do not even comply with EU directives on worker protection.
Adoption of this report means that the new recommendations that entered into force between 2007 and 2010 become law, and their transposition is an important instrument both in the fight against illegal fishing and in order to prevent a legal vacuum for EU fleets. Another positive point is the introduction of a new control system that will close European ports to landings of frozen fish of doubtful or illegal origin.
Given the importance of this convention in contributing to the consultation, cooperation, optimum use, rational management and conservation of fisheries resources in the Northwest Atlantic area, along with promoting international collaboration in order to improve the sustainable management of marine resources based on scientific research, the amendment presented here is essential, as it completely recasts the convention, with the aim of aligning it with other regional conventions and international instruments, and incorporating modern concepts of fisheries management into it. Among the positive measures, the following stand out: the simplification of the structure of this convention, the modernisation of contributions to the budget in line with the 'user pays' principle in relation to the contracting parties, a new definition of obligations and a review of the decision-making process and the resolution of disputes with respect to the latter. These improvements are crucial as a way of promoting the common fisheries policy (CFP) in future.
I voted in favour of the recommendation on the proposal for a Council decision concerning the adoption of the amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries on behalf of the European Union, since the amendments offer a positive contribution to the reformulation of the internal structure and redistribution of powers in the Northwest Atlantic Fisheries Organisation.
I believe, however, that in the light of the Treaty of Lisbon, the European Parliament should be represented in future discussions on international conventions.
Given the importance of fisheries for Europe (both as an economic activity that generates jobs and wealth, and for its role in feeding people), we should always look very carefully at any regulation that seeks to impose new and more stringent obligations on European fishermen. In this case, however, we have a proposed amendment which strengthens the fishing opportunities for the European Union, under the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, which is to be welcomed. I am therefore voting in favour.
I voted in favour of this document because I share the view that the system of monitoring and enforcement adopted by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries needs to be carried into EU law. Among the new rules, I would like to point out the monitoring of illegal and undeclared fishing vessels, along with the new port state control system, which will effectively close European ports to landings and transhipments of frozen fish which have not been verified to be legal by the flag state of fishing vessels flying the flag of another contracting party. In 2007 and 2008, Parliament was not represented at the annual meeting of the Northwest Atlantic Fisheries Organisation (NAFO). I cannot, therefore, neglect to mention that in the light of the Treaty of Lisbon, Parliament should be represented at future discussions on international conventions on this matter.
The main objective of the Northwest Atlantic Fisheries Organisation (NAFO) is to contribute to sustainable management and the conservation of fisheries resources in the area of the NAFO Convention, based on cooperation between states.
We support and value the principle of international cooperation and collaboration in this area, based on solid scientific foundations. As such, we believe that the amendment to the convention adopted in 2007 and 2008, in line with these objectives, with the aim of accommodating other regional conventions and international instruments and incorporating modern concepts of fisheries management, should be supported.
We cannot, however, fail to point out the regrettable delay in calling Parliament to rule on this matter. Indeed, the Commission proposal for implementation into Union law is dated 8 March 2010, so more than two years went by before the document was drafted and Parliament was able to hear it.
In future, more timely involvement and participation may be vital, and would ideally accompany the negotiating processes themselves.
The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries was signed on 24 October 1978 in Ottawa and came into force on 1 January 1979.
The main aim of the Northwest Atlantic Fisheries Organisation (NAFO) since then is to engage in consultation and cooperation in order to achieve maximum use of fishery resources in the conservation area, to preserve and manage those resources properly and to promote new thinking about encouraging international cooperation for improving sustainable management of marine resources on the high seas.
At the Annual NAFO Meetings in 2007 and 2008, the contracting parties to the convention adopted the 'Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries'. This amendment effects a significant change to the convention, bringing it more into line with other regional conventions and international instruments and taking modern practices in fisheries management into account. Therefore, this amendment adds significantly to the effectiveness of the organisation's structure.
The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries was signed in Ottawa on 24 October 1978 and entered into force on 1 January 1979 after the instruments of ratification, acceptance and adoption were deposited with the government of Canada by the seven contracting parties. The primary objective of the Northwest Atlantic Fisheries Organisation (NAFO) is to contribute, through consultation and cooperation, to the optimum use, rational management and conservation of fisheries resources in the area included in the NAFO Convention, and to promote ideas for international cooperation in order to improve the sustainable management of deep-sea marine resources according to scientific principles. The contracting parties to the convention adopted the Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries at the annual NAFO meetings in 2007 (English version) and 2008 (French version). The amendment is an overall revision of the convention, with the main purpose of bringing it more into line with other regional conventions and international instruments and incorporating modern fisheries management concepts into it, which is why I voted in favour of it.
We were already considering optimum utilisation and rational management for the conservation of fishery resources a good 30 years ago. Now, the regulations of the Northwest Atlantic Fisheries Organisation (NAFO) are to be revised, not only to harmonise them better with other regional agreements and international instruments, but also to bring them into line with current knowledge, for example, the fisheries management concepts. Fish quotas and stock management are essential in order to prevent the complete overfishing of inland waters and oceans. However, in this regard, we must also ensure that organisations like the NAFO remain capable of action by virtue of a streamlined structure and good organisation. It is also important to prevent the costs becoming excessive. For all that, at least a partial renationalisation of fisheries policy makes sense, in order for it to be possible for regional problems to be dealt with comprehensively. I voted with this in mind.
This proposal updates the EU legislation transposing the scheme of control and enforcement adopted by the Northwest Atlantic Fisheries Commission. A new procedure is adopted with the aim of improving control and enforcement of its recommendations on fisheries and, in particular, encouraging vessels of non-contracting parties to comply with the rules. In addition, it introduces a new port state control system, which will close European ports to landings and transhipments of frozen fish that have not been verified to be legal by the flag state of a foreign fishing vessel.
New measures are introduced to control vessels that carry out illegal, unreported and unregulated fishing. The main reason for my vote in favour is to prevent, discourage and eliminate illegal, unreported and unregulated fishing.
Mr Wałęsa's report refers to amendments to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, which was signed on 24 October 1978 in Ottawa, and came into force on 1 January 1979. NAFO, namely the Northwest Atlantic Fisheries Organisation, has the task of ensuring the rational management, optimum utilisation and conservation of fishery resources, on the basis of consultation and cooperation. The main task of this organisation is to foster international cooperation to improve the sustainable management of marine resources in the open seas, based on the fundamental principles of scientific research. The rapporteur introduces positive amendments to the convention, which will bring the current regulations more in line with instruments at international and regional level.
The proposed changes include: modernising the NAFO structure (merging the General Council and the Fisheries Commission into a single body), reforming the system of contributions to the budget, introducing clear guidelines on the rights and obligations of NAFO contracting parties, changes to the decision-making process and the introduction of a new conflict resolution procedure, in order to resolve disputes in an effective manner, which will benefit European Union interests.
The Wałęsa report amends the Northwest Atlantic Fisheries Organisation (NAFO) Convention of 1978 and represents a step forward for cooperation and management of fisheries resources in the north-western Atlantic. I voted in favour of the amendment to the convention because scientific research improves international cooperation in the exploitation of the marine resources of that area. In addition, approval of the amendment is a sign of Parliament's new role following the entry into force of the Treaty of Lisbon because it underlines the need to speed up the work of approving and updating conventions.
The main objective of the Northwest Atlantic Fisheries Organisation (NAFO) is to ensure the rational management and conservation of fisheries resources in the area of the NAFO Convention. The EU is one of the contracting parties in this regional fisheries organisation (RFO) and, like the other contracting parties, at the NAFO annual meeting in 2007 it adopted the amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries. This amendment aims to simplify and modernise the structures of this organisation, adapting it to the current realities of fishing, introducing new definitions of obligations for the contracting parties, namely flag states and port states, and clarifying the rights and obligations of the NAFO contracting parties.
Taking into account the best interests of the EU, especially the fishing opportunities afforded the EU under the convention, I believe that the approval of this amendment is crucial, and can be criticised only for its lateness.
Like the rapporteur, I regret the Commission's delay of more than two years in submitting its proposal from the date on which the amendment was adopted during one of NAFO's annual meetings in 2007.
This report merits my vote in favour.
I must congratulate Mr Wałęsa on his excellent report, and I would like to recall and emphasise the fact of the entry into force of the Treaty of Lisbon in December 2009. In the context of the powers newly acquired by the Committee on Fisheries, the European Parliament should be well represented during subsequent negotiations on future international conventions.
In 2007 and 2008, the European Parliament was not represented at the annual meetings of the Northwest Atlantic Fisheries Organisation. The institution has granted assent within its competences but, at the same time, would like to remind the Council and the Commission of the new procedural requirements and the need to respect the new powers of the European Parliament.
in writing. - The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries was signed on 24 October 1978 in Ottawa and came into force on 1 January 1979 following the deposit with the government of Canada of the instruments of ratification, acceptance and approval by seven signatories. The priority objective of NAFO is to contribute through consultation and cooperation to the optimum utilisation and rational management and conservation of the fishery resources of the Convention Area NAFO and the promotion of ideas for international collaboration to improve the sustainable management of marine resources in the high seas based on the scientific research fundamentals.
The Contracting Parties to the Convention adopted the, 'Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries', (the Amendment) at the Annual Meetings of NAFO in 2007 (English version) and in 2008 (French version). The amendment revises the convention comprehensively with the primary purpose of making it more in line with other regional conventions and international instruments and of incorporating modern concepts on fisheries management.
I am in favour of the recommendation on the comprehensive revision of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, inasmuch as it incorporates modern concepts on fisheries management. The changes include streamlining measures, on the one hand, and clear definitions of the responsibilities of flag states and port states, on the other.
Companies should be prevented from changing permanent jobs to atypical work, which leads to a lack of job security. This situation is even more serious if we take into account the increase in undeclared female workers, and the fact that many women have no choice but to accept precarious jobs. In spite of this, women are shown to be under-represented in precarious work, as paid domestic work and care work, for example, are not taken into account. The legislative framework should be adapted to the current situations that can lead to precarious working conditions, particularly involuntary part-time work and the fact that companies do not announce a lack of basic working conditions: a complete lack of job security, low wages, a lack of social protection and opportunities for career advancement, or even the lack of collective representation for workers. Initial and ongoing training, improved information on rights and a real examination of women's professional and family life must be promoted, as opposed to these situations, because the way that women's income is considered as a second income can be misleading, as it is often the sole family income.
The Europe 2020 strategy proposes bringing the employment rate for the 20-64 age group up to 75% and reducing the number of people at risk of poverty. To achieve these objectives it would also be appropriate to take action against all forms of precarious employment, including unwritten work contracts, those of less than 10 working hours per week and short fixed-term contracts. That is not to mention jobs in which minimal health and safety requirements are ignored and where there is consequently a high accident rate and a greater risk of exposure to disease and various hazards.
These types of contract, together with all the associated risks, are often targeted at women, who are penalised on account of their gender, their age, having a family or being immigrants. The European Union should intervene by adopting legislative measures to secure gender equality and to reduce gender segregation in the labour market. The Member States should, in turn, increase controls so as to reduce the number of cases of abuse against women, combat undeclared work and take dissuasive action against employers.
I welcome the fact that the European Parliament initiated this important report on precarious women workers. It is primarily women who work in precarious employment, who often do not even enjoy compulsory minimum social standards for workers. Women tend to take poorly paid jobs where they can reconcile work and family and consequently, they are forced to relinquish social guarantees and agree to poor working conditions. Social protection is an essential part of flexicurity. Therefore, in order to solve these problems, it is very important to encourage the Member States and social partners to align their legislative and contractual rules on working conditions. The Member States must reduce the double burden of work on women, one of the reasons for women's over-representation in precarious employment. It is very important to grant all employees equal access to social services and benefits, including maternity leave, healthcare and retirement pensions, as well as to education and training, regardless of their employment conditions.
I congratulate the rapporteur on having drawn attention to an aspect of the employment world that still results in excessive gender differences. The economic and financial crisis has undoubtedly worsened conditions for precarious workers, especially women, who bear most of the burden of precarious work. This is confirmed by recent data showing that in 55% of companies, only women do part-time work. It is also calculated that 31.5% of women work part-time, compared with 8.3% of men, and precarious work carries a higher injury rate and a greater risk of disease and exposure to hazards. In short, this is a situation of inequality to which the European Union cannot remain indifferent.
I voted in favour of the report because I agree with the need to combat this problem and to call on the Member States and social partners to align, to a large extent, their legislative and contractual rules. I also hope that the Commission and the Member States will enhance their monitoring of minimum health and safety requirements in the workplace. Much remains to be done before we can guarantee women fair access to the labour market.
Within the European Union, a merely descriptive term such as 'precarious women workers' still contains two forms of discrimination, both of them very serious. The first concerns the issue of women's work, which has been addressed from a modern, sustainable viewpoint in another dossier in this part-session. The second concerns the two-tier labour market found in many Member States, in which some workers enjoy rights and protection, while others are at the mercy of circumstances usually beyond their control. If we look at the data objectively, it seems increasingly evident that in the future, regular employment will also involve accepting greater risks than has been the case until now. Such change should, however, be managed to avoid speculation to the detriment of the weakest individuals in contractual terms, particularly those who find themselves in disadvantaged situations. The European institutions have a duty to avoid discrimination and to allow everyone to freely attain their own occupational targets, in line with their abilities, aptitudes and inclinations. I take this opportunity to point out that further research on precarious work by women would be useful for planning action aimed at removing obstacles, without being too invasive.
I voted in favour of combating precarious work, which has been a growing feature of the economic crisis. This will help eradicate more effectively the lack of job security, the low level of wages, in most cases, not declared for tax purposes, the lack of social protection for people employed on a casual basis, as well as a working environment devoid of minimum health and safety standards and of protection for workers against accidents.
At the same time, these measures will help us fight more effectively against gender-related discrimination, which is predominant in the area of precarious work where women, in particular, are the victims of these subhuman working conditions.
The abusive treatment of domestic workers, who are mainly women, wage discrimination against women and the exploitation of migrant women who are neither aware of nor able to defend their rights are just some of the many reasons for voting in favour of these measures aimed at tackling an outrageous socio-economic situation.
I believe that Member States must campaign to be able to offer women jobs and the option of unionised protection of entitlements such as decent pay, maternity leave, fair and regular working hours and a non-discriminatory working environment. I think that Member States must penalise the imposition of obstacles to trade union participation and also offer low threshold advisory services for women who cannot receive support from a works council, such as women employed in private households and in agriculture.
in writing. - I support this report, which highlights that precarious work disproportionately affects women workers. Indeed, this is further evidence for the need to enhance maternity and paternity leave provisions to enable women and men to strike a balance between work and family commitments. Precarious work refers to a type of non-standard employment mainly characterised by little or no job security, low level of payment, lack of social protection rights, no protection against discrimination and a work environment without minimum safety and health standards. According to the latest available data, 31.5% of employed women work part-time compared with only 8.3% of employed men. Precarious work is not only a major cause of the gender pay gap between women and men, but also creates an obstacle to career prospects leading to better jobs and professional development, trapping many in low paid insecure work. Indeed, often, women from less developed countries come to the EU and work in low skilled jobs, or even illegal employment. Precarious work forms prey on the weakest sections of our societies, denying people dignity in work and the chance to build a decent life for themselves and their families.
Precarious work is not a gender issue, although it can be particularly high amongst women, and any view that tries to reduce it to a gender issue is simplistic.
As I have already argued on several other occasions, inflexible models of labour law are proven to have failed. The example of the United States shows that flexibility is not synonymous with insecurity, but rather with a dynamic job market.. More flexibility does not mean more precariousness; far from it, in fact.
Following the crisis, we will realise that the models that we were accustomed to have failed and that if we really want to create jobs, the labour market will have to start looking at atypical contracts, whether they relate to part-time work, casual or temporary shift work, working from home, or telecommuting, as normal ways of working, without losing in security what we will gain in dynamism and flexibility. In this way, I believe that women may be the main beneficiaries of more flexible systems, whereby the combination of their professional and family lives or motherhood does not take as much of a toll as it did in more traditional forms of work.
The current economic and financial crisis has increased the problem of poor female workers who often find themselves in a particularly vulnerable position in terms of work, as they have to juggle work with family commitments. I voted in favour of this report as I agree that there is a need to combat this problem, urging the Member States and their social partners to develop new and effective strategies on job insecurity, taking into account the principle of gender equality. I would like to highlight the request in this resolution for the Commission to submit a proposal on the implementation of the principle of equal pay for men and women.
We voted in favour of this own-initiative report which highlights the aspect of gender in unstable employment, denounces various situations and insists upon a set of measures to combat discrimination against women. Overall, it is positive, but it contains some contradictions and statements with which we disagree.
The most important positive proposals in the report are as follows:
It calls upon the Commission to support the Member States in developing a campaign for a step-by-step transformation of precarious female workers into regular workers;
It asks the Commission and the Member States to develop strategies on precarious work in order to emphasise decent and green jobs and incorporate gender balance;
It urges the Council and the Commission to identify the characteristics of precarious employment in the guidelines for the Member States' employment policies and in the new gender equality strategy.
The day after the International Day for the Eradication of Poverty and social exclusion, I resolutely voted in favour of this report on precarious workers. It is a fact: despite positive developments in terms of male/female parity and gender equality, women are still more vulnerable than men when it comes to employment. Women hold precarious jobs much more often than men. There are still numerous disparities between men and women in terms of potential jobs, quality of work, income and remuneration.
It is therefore paramount that the Commission should act to actively promote equal opportunities between men and women within the framework of employment policy, through a future strategy on gender equality, through the gradual transition from the status of precarious worker to regular worker, and through supporting national initiatives in this direction.
Women's working lives and their career paths are often hampered by the stereotype of women as weaker, less resistant to stress and likely to become pregnant at any moment, and who, as a result, might take sick leave and other kinds of leave more often than men. This also makes it more difficult for women to find work, and those who do have work are paid less than men who do the same jobs. The economic crisis has exacerbated these problems and shown the extent to which women are being exploited in the labour market. Short-term job contracts and part-time contracts with unpaid overtime are just some examples of practices which I consider unacceptable.
Therefore, it is essential to draw attention to the need to comply with labour law on an equal basis for all employees. We should fight the way in which the difficult position people find themselves in is being exploited to force them to work in unscrupulous and unhealthy conditions - especially if we are talking about women who also have to fight against stereotypes.
I voted in favour of the report by Mrs Thomsen because I feel a revision of the legislation on working conditions for women involved in precarious work is now needed. In most countries, there has been a change in the conditions that prevailed until some time ago, whereby many more women were engaged in precarious work. It often happens that such women are less likely to be informed about their rights and end up being more exposed to the danger of losing any legal protection and being unfairly dismissed without any chance of appeal. This situation must certainly be brought to an end with respect for equal dignity, which should be granted to workers of all kinds. Men and women therefore need to be guaranteed equal access to training and occupational retraining opportunities. This is particularly true for women, who require greater protection during pregnancy and breastfeeding and at the often critical time when they return to work.
In the context of work connected with Parliament's Committee on Women's Rights and Gender Equality, the report by the socialist Member, Mrs Britta Thomsen, is meant to be generous in terms of social progress. As usual, however, this type of report is full of rather vague, blanket proposals that are actually unacceptable, and is rooted in strong leftist, ecological and pro-immigration connotations.
It is not possible, for example, to consider that the settlement of migrant women ought to be supported, especially when it is not actually specified whether they are legal or illegal immigrants. If it is true that these women, or these men, are the first victims of globalisation and ultra-liberal neo-slavery, then the way to prevent their falling into all kinds of horrible traps (ill-treatment, violence or sexual abuse) is to make it possible for them to stay in their country of origin in the first place.
Therefore, immigration policy needs to be reversed so that those people who are tempted by economic exile are able to stay at home, by redefining restrictive international aid so as to enable these countries to become politically and economically stable.
in writing. - (PT) Precariousness affects not only working conditions and relations, but also the very stability and quality of life for workers. Precariousness affects more women than men in Europe, thus exacerbating gender disparities at work, particularly in terms of social rights and wages. This situation is even more severe in domestic work and work carried out by female migrant workers.
In this crisis, precarious workers were the first to be affected by job losses. With the recession and the destruction of jobs with contracts, the structure of employment is becoming even more precarious. This cycle needs to be reversed. It is necessary to ensure gender equality and social rights in the workplace. Combating precariousness and the double burden of work on women should be the EU's most pressing objectives, and I therefore support this report, as it represents a step in that direction.
I voted in favour of the Thomsen report, which tackles the issue of precarious women workers, as I am concerned about women being particularly hit by the consequences of the economic crisis. The crisis has had a greater impact on precarious jobs, which are largely done by women. I support this motion for a resolution because we need to go further in combating direct and indirect discrimination on the grounds of gender. There is currently an excessive proportion of women in precarious jobs, and they often have to combine those jobs with domestic responsibilities. My support is based on my commitment to changing the current unfair situation in which women have fewer opportunities to access employment, the majority of them are in more precarious jobs, and they continue to earn less than men for doing the same job. For all these reasons, I am voting in favour of this motion for a resolution, which, among other points, highlights the need to ensure gender equality and to reduce segregation on the basis of gender in the labour market, and asks the Member States to combat undeclared work so that it becomes formal employment.
I support the report on precarious women workers because I cannot conceive that in the 21st century, major differences persist in relation to women in the European Union with regard to employment opportunities, quality of work, income and equal pay for equal work or work of equal value. Unfortunately, the over-representation of women in precarious work is a key contributing factor to the gender pay gap and I share the view that improving job quality for women will reduce this pay gap.
I also think that all precarious workers, including women workers, should have the right to education and vocational training and that access to high quality education, training and studies for girls and young women must be improved. Finally, it is vital for the Commission to continue to support Member States in developing a campaign for the gradual transformation of precarious workers into regular workers.
in writing. - (LV) Unfortunately, the disparity between men's and women's pay manifests itself especially at a time of crisis. We need to significantly expand the scope of this discussion and then to draw up specific proposals for regulating labour relationships for working women. We must additionally introduce social guarantees particularly for single mothers, women with disabilities, and women working in heavy industry. It is incumbent on society to send a strong signal in this way to employers that it is unacceptable to take advantage of opportunities to reduce pay or working hours on grounds of gender. A separate EU fund must be formed to support single mothers should they lose their jobs and livelihoods. In this respect, Mrs Thomsen's initiative is very timely. I fully support this report as the start of a new approach to solving the problems faced by women as regards work.
in writing. - (DE) These forms of employment are a problem predominantly experienced by women, as the incompatibility of a career and a family forces many women into these precarious work situations and makes poverty inevitable later in life. In this regard, we must not overlook the fact that men are also affected by these forms of work, and there can be a risk of poverty even with full-time work. The local social systems and social measures are, however, designed to cushion the hardworking local population if the need arises. The report focuses far too much on women migrants, who often seem to find themselves in part-time work, and indirectly stipulates that the residence itself be supported. Women are certainly particularly affected by the false promises of traffickers, the problems of globalisation and - in the case of illegal entry - of new forms of slave labour in companies. Continuing to support imported poverty is not the solution. It only increases the social problems and may permanently jeopardise social peace. To reinforce this development is the wrong way to go. Ultimately, it is only locally, in other words, in the countries of origin themselves, that something can be changed. This reinforcement by the back door should be rejected in the strongest possible terms.
Companies have reacted to the current economic and financial crisis by cutting temporary jobs, such as fixed-term contract workers, and have hired personnel or employees on other kinds of non-permanent contract.
The resolution would have had my support if it had not encouraged employers to take specific steps to integrate migrant women. I find all that discriminatory towards our female workers. That is why I voted against the resolution.
The rapporteur defines the concept of 'precarious work' as forms of employment with a low level of job security, low pay, a lack of social protection and employment-related benefits, a lack of protection from discrimination, limited prospects for advancement on the labour market or collective representation, or a working environment that fails to meet minimum safety and health standards.
The financial and economic crisis has made precarious work an even more visible and urgent problem. Companies have made decisive cuts to temporary jobs and there is a fear that the jobs which have been lost will not be replaced. Unfortunately, the situation has had the biggest impact on women, and the problem is most visible in the services industry (hotels, catering, education, health, social work) and agriculture. Women employed in these sectors are not employed on a full-time basis, which means that their salaries and pensions are lower, they receive lower levels of social support and lack career advancement opportunities. The latest research indicates that it is more difficult for women to find a job than for men.
Furthermore, there is still a huge gender pay gap (the gap stands around 18%, with women earning a fifth less per hour than men). In view of the abovementioned problems, I voted in favour of the report, which proposes a solution to this difficult situation with regard to employment policy.
I voted in favour of the report by Mrs Thomsen. During an economic downturn such as the one we are currently experiencing, certain groups of workers always pay the highest price. Precarious workers are, in fact, facing this crisis without the safeguards that other workers can enjoy. Furthermore, within this category, women are in an even more critical position. The problem of precarious work is rife among women, especially in the services sector and agriculture, and effective measures are urgently needed to change this situation. The underlying reasons are varied. The employment and pay gap between men and women is still far too large for us to claim that equality has been achieved, which is why certain effective measures, such as maternity leave, healthcare and old-age pensions, would be an effective way to halt the spread of precarious work. However, the starting point for getting out of this situation of employment inequality is surely education and training for young women. Lastly, more in-depth research is needed into the causes, reasons and costs of low qualifications.
Precarious jobs are an important factor in social instability that is deteriorating significantly at present, with high unemployment rates that are still rising in several countries, including mine, Portugal.
Traditionally, all forms of insecurity or volubility in employment hit female manual workers first and hardest, with lower wages, even for equal work, with higher unemployment rates and with greater job insecurity due to longstanding social factors, but also specifically because of motherhood.
The negative impact of this situation is not confined to the already severe discrimination to which women have always been subjected: rather, by hindering women's equal access to the world of work, it affects their economic independence and their autonomy as individuals.
In this context, combating job insecurity, particularly for women, represents a very constructive contribution to social stability and gender equality, one of the fundamental values espoused by the European Union.
The current economic and financial crisis has also seen a rise in the number of precarious jobs being carried out, especially by women. The permanent jobs which have been lost during the economic recession will certainly not be restored, but will be replaced by atypical and very atypical labour contracts. This will result in a sharp deterioration in the level of working conditions. Across the EU, 31.5% of women work part time (30 hours or less per week), compared with just 8.3% of men.
I believe that the sustainability of the pension system, loan facilities for self-help projects and job creation and alternative income creation schemes can improve conditions for precarious women workers.
I call on the European Commission and Member States to devise viable strategies on precarious work, with the focus on creating decent, green jobs and incorporating the principle of gender balance. I urge every Member State to introduce clear measures to reduce the gender pay gap by 10% by 2020, including the pension gap, in order to improve living standards, fight poverty and boost economic growth.
I should like to offer my congratulations on the excellent work carried out by Mrs Thomsen. All too often, women have to accept working conditions that are anything but decent. A close watch therefore needs to be kept on the situation of female workers, particularly those who are pregnant or breastfeeding. Women who return to work after maternity leave must have the assurance that they can actively rejoin the job market.
The Member States are also urged to be vigilant regarding any harmful treatment of women workers by employers. The perpetrators of any abuse must be brought to justice as quickly as possible. In addition, a new European employment strategy will need to be drawn up so that precariously employed women can be brought into social security and employment protection schemes.
Workers on low - undeclared or informal - wages, workers with no right to social protection or to work-related benefits, workers with no prospect of promotion on the labour market ... The number of so-called precarious workers is increasing as a result of the present economic crisis. There is a large gender divide among these workers: women are over-represented. Conscious of the need to increase their protection, I supported the resolution by the European Parliament on precarious workers. I call on the Member States to ensure that employers who subject their employees to abusive or harmful treatment are rapidly brought to justice. Measures also need to be adopted to guarantee precarious workers the facility for trade union protection of rights such as a decent wage, maternity leave and fair and regular working hours. I also trust that the Barcelona objectives for childcare will be implemented as quickly as possible and that obstacles which prevent women from working the number of hours they want, be it on a part-time or full-time basis, will be eliminated.
in writing. - This was a crucial report and I am glad the EP has adopted it, mainly because it points out the gendered nature of precarious employment and recalls the shift in the labour market from standard to non-standard types of employment, making it necessary to prevent non-standard types of employment from becoming precarious work; considers that, in order to combat these problems, the Member States and social partners must be asked to align to a large extent their legislative and contractual rules on standard work and atypical work, so as to prevent the most convenient and least expensive forms of work from taking precedence, taking into account, however, the risks of a possible increase in undeclared work; and urges the Council and the Commission to identify the characteristics of precarious employment in the guidelines for the Member States' employment policies and in the new gender equality strategy.
Women are being hit harder by the current economic crisis precisely because they are a more sensitive category, in that their work is normally not confined to the workplace but also extends to the home and family. Most precarious work is done by women, who therefore find themselves with no job security, on low pay and with less social protection and low qualifications.
In these circumstances, women who are ready to return to work after periods of absence due to illness or childbirth often find that they have no job. Our delegation is highly sensitive to these problems and, I would add, to the very similar issues of women who are not employed but are self-employed. Unfortunately, we could have endorsed this report in its entirety if it did not promote policies to integrate female workers from outside the European Union at the expense of European citizens. That is why we voted against it.
I endorsed the report on precarious women workers. The economic crisis has contributed to destabilisation of the labour market. Employers have reduced employment or have employed temporary workers, offering them inferior financial terms. The waves of redundancies, too, have meant that many people have found themselves outside the labour market. The situation is particularly difficult for graduates, older people and women. The crisis has exacerbated the gender inequalities that already exist in employment. This has been particularly felt by women, who comprise the greatest percentage of workers engaged in what is known as precarious employment. The earnings gap has become wider, and inequalities in social protection have become greater. This situation has also hindered the professional development of women and has contributed to the consolidation of gender stereotypes in relation to work. Therefore, women working in what is known as precarious employment deserve special protection.
Amongst other things, they should be covered by social insurance systems and legislation on job protection. Also important is financial protection for women in the event of unemployment or maternity. Women working in precarious employment should also have the option of unionised protection. Furthermore, women working exclusively in private households should be guaranteed free access to advisory services in the area of social rights. I would also like to draw attention to the necessity of regulating the legal situation of seasonal workers, who, in relation to the nature of their work, are more at risk from a variety of irregularities.
The most recent studies have indicated that 31% of employed women work part time, compared with only 8.3% of employed men. Part-time workers have a lower income and, consequently, receive lower pensions than those in full-time work. Within teams, they are at a disadvantage when it comes to team work, which also manifests itself when it comes to promotions to, or in the filling of, higher positions. We find 36% of men of graduate level or above in management positions, compared with only 15% of women with the same level of education. As regards lower income, it has to be mentioned that in Europe - not taking into account the number of hours worked or the different work contracts - the gap between men and women is, on average, 18%.
in writing. - The ECR Group firmly and consistently believes that decisions relating to social policy and employment law should not be made at EU level but at Member State level by national and local governments. We recognise that a minimum standard of treatment of workers in the workplace is important and are pleased that the European Parliament is raising awareness of the issue, but we feel that this standard should relate to both men and women and that specific recommendations relating to employment contracts and childcare, for example, do not fall within the EU's sphere of responsibility.